DETAILED ACTION
Status of Claims
	Claims 1-2, 7-12 and 21 are pending.
	Claims 3-6 and 13-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection is withdrawn in view of Applicant’s amendment. 
	The previous rejections under 35 U.S.C. 112b are withdrawn in view of Applicant’s amendment. 
	The previous grounds of rejection under 35 U.S.C. 103 stand.  
	New grounds of rejection for claims 1-2 and 21 are necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, claim 1 states “machining a workpiece” and “wherein the oscillation of the at least one cathode and the workpiece is achieved with piezoelectric actuators”.  The claim may or may not indicate that the workpiece comprises the airfoil and two shrouds (see rejection below for clarity in regards to the workpiece).  It is therefore unclear what motion or oscillation is being claimed since the oscillation is optionally between the workpiece and the airfoil.  If the workpiece is the airfoil it is unclear how the oscillation is achieved. 
Regarding claim 1, the components of the claimed workpiece are unclear and indefinite.  It is unclear what relationship, if any, is present between the workpiece and airfoil, shroud or other claimed elements.  There is no claim language indicating how the shroud or airfoil exist relative to the workpiece or as the workpiece.  It is unclear if the workpiece is the shroud and/or airfoil or does the workpiece have the shroud and airfoil on the workpiece or some other scenario.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717), in view of Platz (US 2012/0103830) and in view of Hung et al. (US 8,268,137).
Regarding claim 1, Roeblitz discloses forming a metal component such as a gas turbine including an airfoil (5) and two shrouds (3, 4) (abstract, [0016], Figure 1= a method of forming a gas turbine engine component including an airfoil and shrouds at each of two ends of the airfoil), comprising the steps of:

Electrolytically finish-machining the component (abstract, [0027]-[0028], [0037] = then utilizing ECM on at least said airfoil). Roeblitz discloses the ECM device comprising a multi-axis robot, preferably one having at least five motion axes via which robot, with associated control device, a cathode can be moved freely (three-dimensionally) in space (i.e. can be moved in any desired manner and can therefore also traverse any desired geometries [0006]).  The multi-axis configuration enables both translational movements in the three space directions and rotational movements about the space directions [0008].  
Roeblitz does not disclose using an oscillation of at least one of a cathode and the workpiece in a radial direction of the airfoil. 
In the same or similar field of endeavor, Platz discloses electrochemically removing a surface of a component (2) for example a blade of an integrally bladed rotor wherein electrodes (12) are moved according to arrow (V) (i.e. radially with respect to workpiece) with an oscillating movement (Figure 5) with frequencies of 0 to 250 Hz [0044].  Platz discloses the method for producing more precise contoured shaped components [0006]-[0008].  Platz teaches that the motion generates a forced rinsing of a gap between the electrode and the component with an electrolyte easily [0016].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising radially oscillating an electrode 
The combination of Roeblitz and Platz does not disclose the claimed piezoelectric actuators. 
In the same or similar field of electrochemical processing, Hung discloses that electrodes may be driven by piezoelectric actuators which produce high-frequency reciprocating twists and micro-vibrations and can be configured such that their placement in multiple areas allow for multiplied vibrations (Col. 5 lines 42-64). Hung discloses by the micro-expansion and contraction characteristics of the piezoelectric actuation when applying a voltage, the plurality of ribs (43) can have reciprocating thrust simultaneously. Then the inner ring (42) is driven to perform reciprocating left-and-right twists and micro-vibrations, which, in turn, drives the processing electrode (20) to perform reciprocating rewinding and micro-vibrations as well. Thereby, while performing electrochemical processing, the electrolyte between the processing electrode (20) and the workpiece (30) is perturbed, enhancing sufficient renewal of the electrolyte therebetween. Hence, adherence of processing products is reduced. In addition, the electrolysis products and bubbles produced during electrolysis can be removed sufficiently, and processing precision and surface quality are thus improved (Col. 5 line 65 – Col. 6 line 12). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising piezoelectric actuators because Hung discloses that piezoelectric actuators provide simultaneous reciprocating movement, enhance the electrolyte due to the motion and remove bubbles to thereby improve quality.  It would have been obvious to substitute the actuating mechanism of Roeblitz in view of Platz with . 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717), in view of Platz (US 2012/0103830), in view of Hung et al. (US 8,268,137) and in further view of Huttner et al. (US 2016/0074952).
 Regarding claim 2, Roeblitz discloses using a pulse ECM.  Platz discloses pulsing DC voltage [0040]. Roeblitz and Platz are silent in regards to the pulse frequency therefore in order to practice the invention of Roeblitz in view of Platz and Hung one of ordinary skill in the art would look to the art for workable ranges and arrive at a reference such as Huttner. 
In the same or similar field of electrochemical machining, Huttner discloses wherein electrochemical removal of material can be performed not only continuously, but also in pulsed form whereby a multiplicity of current pulses are executed in succession (i.e. pulsed ECM or precise ECM) [0006].  A frequency of pulses is included at a frequency of up to 50 Hz [0059].  Huttner teaches that owing to the pulsing a second electrode (16) can be moved back again in a shorter interval of time since higher material removal rates can be achieved as a result [0112].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising pulse ECM with a frequency between 10 and 50 Hz because Huttner teaches that pulse or precise ECM allows for shorter interval time with higher removal rates.  The frequency range of Huttner and the claimed range overlap therefore a prima facie case of obviousness exists.
Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717) in view of Ibler (EP 0327657).
Regarding claim 7, Roeblitz discloses forming a metal component such as a gas turbine including an airfoil and two shrouds [0016] (= a method of forming a gas turbine engine component including an airfoil and at least one shroud).  Roeblitz discloses forging is well known in the art [0003] and machining (e.g. cutting or other removal processes) an airfoil shape from a solid material [0016] (= machining a workpiece having an airfoil and flow path surfaces of said at least one shroud to provide an input geometry for an ECM process); and utilizing ECM finishing on the airfoil and wherein a cathode is moved in a rotational direction [0008], [0027]-[0028] (= utilizing at least one ECM process on said airfoil; and a cathode is moved at an angular direction with non-zero component towards said shroud and a non-zero component towards said airfoil during step 2).  Regarding the claimed forging an oversized or near-net airfoil shape, Roeblitz discloses that forging for example is well known in the art as a pre-ECM process for shaping the airfoil [0003].  It would have therefore been obvious to utilize forging as a pre-ECM process to carry out the method of Roeblitz.  Regarding the movement of a cathode in step (2), the instant claim does not identify the machining of step (2) as an electrochemical process and therefore the motion of the cathode in step (2) machining is unclear. Regarding the claimed non-zero component, the method of Roeblitz includes a rotational robot to move the cathode along six axes [0008] therefore the angular direction of non-zero component is present.  However, to further teach the concept of electrochemical machining turbine components Ibler is herein cited for disclosing performing first machining by milling a one-piece component and subsequently performing electrochemical machining such that a cathode electrode is moved in an axial direction to the workpiece (arrow 34) to produce a complex contoured shape [0016].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising moving a cathode at an angular 
Regarding claim 21, the processing angle of Ibler falls within the claimed angular direction (Figure 6).  
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717), in view of Ibler (EP 0327657) and in further view of Huttner et al. (US 2016/0074952).
Regarding claim 8, Roeblitz in view of Ibler disclose the claimed invention as applied above.  Roeblitz discloses using a pulse ECM, however, Roeblitz is silent in regards to the pulse frequency therefore in order to practice the invention of Roeblitz in view of Ibler one of ordinary skill in the art would look to the art for workable ranges and arrive at a reference such as Huttner. 
In the same or similar field of electrochemical machining, Huttner discloses wherein electrochemical removal of material can be performed not only continuously, but also in pulsed form whereby a multiplicity of current pulses are executed in succession (i.e. pulsed ECM or precise ECM) [0006].  A frequency of pulses is included at a frequency of up to 50 Hz [0059].  Huttner teaches that owing to the pulsing a second electrode (16) can be moved back again in a shorter interval of time since higher material removal rates can be achieved as a result [0112].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising pulse ECM with a frequency between 10 and 50 Hz because Huttner teaches that pulse or precise ECM allows for shorter prima facie case of obviousness exists. Further, the instant claim appears to indicate the pulsing for a machining step for an input geometry of an ECM process, however step (3) appears to be the ECM process.  
Regarding claim 9, Roeblitz, Ibler and Huttner disclose the claimed invention as applied above including a precise ECM.  Roeblitz discloses the movement of the cathode for traversing the component geometry to be machined [0012]. Huttner discloses the method including a linear oscillation between 10-60 Hz with a constant stroke length [0016], [0029], and [0068].  Huttner discloses that the absence of backlash has the advantage that the motions of a drive are transmitted directly to the tool and the tool thus follows the motion of the drive substantially instantaneously [0029].  
Regarding claim 10, Huttner discloses wherein the current is applied (t4-t5) at an angular timing of between 80-280 degrees of the oscillation (Figure 3), [0029] and [0108]. 
Regarding claim 11, the combination of Roeblitz, Ibler and Huttner disclose oscillation in a radial direction since Roeblitz discloses movement in six directions [0008], Ibler discloses axial movement [0016] and Huttner discloses oscillation [0029]. 
Regarding claim 12, Roeblitz discloses a robot ([0006] = mechanical) for carrying out rotational movement.  Huttner discloses a crank [0040]. 
Claims 7, 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717) in view of Platz (US 2012/0103830).
Regarding claims 7 and 11, Roeblitz discloses forming a metal component such as a gas turbine including an airfoil and two shrouds [0016] (= a method of forming a gas turbine engine component including an airfoil and at least one shroud).  Roeblitz discloses forging is well 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising angular direction with a non-zero component to either an airfoil or shroud of a workpiece because Platz discloses radial oscillation of an electrode to produce precise contoured shaping.  Moreover, Roeblitz discloses that the ECM finishing of complex geometries to both the airfoil and shrouds [0027].  
Regarding claim 12, Roeblitz discloses a robot ([0006] = mechanical) for carrying out rotational movement.  Platz discloses mechanism pulses [0035].  
	Regarding claim 21, Roeblitz in view of Platz discloses an angular direction being between 5 and 40 degrees since Roeblitz discloses a normal line of a stacking axis of the airfoil (Figure 1, not labeled), electrochemically machining the airfoil combined with the angular motion of Platz in regards to the stacking of blades (i.e. the angle of motion (V) depicted in Figure 5 versus the workpiece).  

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive. On page 4 the argument states that “There is nothing within Platz that would imply the precise machining of components could be achieved within anything other than the hydraulic pressure device”.  The Examiner respectfully disagrees with this analysis.  The hydraulic actuation of Platz is acknowledged.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The grounds of rejection are inclusive of Roeblitz, Platz and Hung as described above.  The actuating mechanism of Platz may be modified with the piezoelectric actuators of Hung and produce the same or similar predictable result of providing the motion to electrodes for example.  It is known in the related art (e.g. EP 2671659, US 2008/0203069) that piezoelectric and hydraulic actuators and known equivalents. The argument further states that there is no showing that the precise machining allegedly provided by Platz would still be achieved once Platz .  
On page 4 the argument is directed towards the movement of Roeblitz and states that Roeblitz merely states that the robot is capable of such movement and therefore does not disclose the claimed movement.  The Examiner respectfully disagrees with this analysis.  Roeblitz explicitly states that the produced workpiece with airfoils and shrouds has a complex geometry.  The device of Roeblitz enables the formation of the complex geometry.  Therefore, one of ordinary skill would recognize that in order to produce the complex geometry, the device of Roeblitz performs the claimed movement. The complex geometry could not be formed without such movement to produce the airfoils and shrouds.  Further, in regards to the non-zero component to the airfoil and shroud, Roeblitz discloses that the ECM process is performed to make complex geometries to both the airfoil and shroud [0027].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795